DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits for application number 16/835,737. Claims 1-15 are currently pending.

Priority
	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in EP on September 19, 2019. It is noted, however, that applicant has not filed a certified copy of the 19306131.4 application as required by 37 CFR 1.55.

Claim Objections
	Claim 5 is objected to because of the following informalities:  line 1, “the” is written twice.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 5, 9-10, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites the limitation “at least one movable portion” in line 3. It is unclear if this is a new limitation, a movable portion of the floor (claim 1, line 4), or a movable portion of the ceiling (claim 1, line 5).
	Regarding claim 9, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claim 10 recites the limitation “a driving member” in lines 2 and 5. Is the driving member in line 5 the same driving member from line 2 or is it a new limitation?
	Claim 15 recites the limitation “a foldable elevator car frame” in line 2. It is unclear if this is a new limitation or the same foldable car frame introduced in claim 14 line 1.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-4, 10-11, and 14-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Pirttiniemi (US 20160167923 A1).
Regarding claim 1, Pirttiniemi discloses:
Foldable elevator car frame (elevator car frame 1, figure 3) comprising:
	a ceiling (top cross beam 6, figure 3), a floor platform (bottom cross beam 7, figure 3) and at least one upright (side beam 2, figure 3) extending between the floor platform (7) and the ceiling (6); and 
	at least one hinge (adjustable connection 11’, figure 3) allowing at least a movable portion (modules 10, figure 3) of the floor platform (7) and/or a movable portion (modules 10, figure 3) of the ceiling (6) to pivot with respect to the at least one upright (2) between a folded transportation configuration (folded configuration shown in figure 1 of another embodiment, the embodiment of figure 3 folds similarly) and an extended operational configuration (shown in figure 3).  
	Regarding claim 2, Pirttiniemi further discloses:
wherein the at least one movable portion (10) of the floor platform (7) and/or the at least one movable portion (10) of the ceiling (6) is pivotable around a respective axis (horizontal axis through side beam 2 from front to back) which is oriented orthogonally to the at least one upright (side beam 2 is vertical, axis of rotation of modules 10 is horizontal and orthogonal to the vertical side beam 2).  
	Regarding claim 3, Pirttiniemi further discloses:
further comprising at least one fixing mechanism (locking means 13, figure 3) configured for fixing at least one of the movable portions (modules 10) in the folded transportation configuration and/or in the extended operational configuration.  
	Regarding claim 4, Pirttiniemi further discloses:
wherein the at least one fixing mechanism (13) includes at least one of a bolt or screw (securing means 15, figure 3, paragraph [0094], line 8 “securing means 15, such as screws or bolts”) and a hole (openings 14, figure 3, see also figure 1 for reference placement of holes on upper cross beam 6).  
	Regarding claim 10, Pirttiniemi further discloses:


    PNG
    media_image1.png
    665
    411
    media_image1.png
    Greyscale

Image 1, Figure 3 of US 20160167923 A1, annotated by Examiner

	Regarding claim 11, Pirttiniemi further discloses:

	Regarding claim 14, Pirttiniemi further discloses:
Method of installing a foldable elevator car frame (elevator car frame 1, figure 3) according to claim 1 in a hoistway (“elevator shaft”, claim 14 line 11) of an elevator system (“elevator”, claim 16 line 1), the method comprising: 
	arranging the foldable elevator car frame (1), in which the movable portions (modules 10) are arranged in their respective folded transportation configurations (“packing the elevator car frame for transport”, claim 14 line 6), within the hoistway (“preferably between a pair of guide rails present in the elevator shaft”, claim 14 lines 10-11); 
	unfolding the movable portions into their extended operational configurations (“assembling the elevator car frame”, claim 14 line 10); and 
	fixing the movable portions (“locking the adjustable connections”, claim 14 lines 13-14) in their respective extended operational configurations.  
	Regarding claim 15, Pirttiniemi further discloses:
wherein the foldable elevator car frame (1) is a foldable elevator car frame (car frame 1 is foldable), and the method includes unfolding the at least one upright (side beam 2, figure 3) into an unfolded position in which it extends orthogonally to the floor platform (side beam 2 is orthogonal to lower cross beam 7) and orthogonally to the ceiling (side beam 2 is orthogonal to upper cross beam 6).

	Claims 1, 5, and 12-13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Jackson et al. (US 4361208 A).
	Regarding claim 1, Jackson et al. disclose:

	a ceiling (top beam member 16, figure 1), a floor platform (bottom beam member 14 and second section 122, figure 1) and at least one upright (upstanding stile member 18, figure 1) extending between the floor platform (14, 122) and the ceiling (16); and 
	at least one hinge (pivot post 134 and pivot arm 136, figure 1) allowing at least a movable portion (second section 122) of the floor platform and/or a movable portion of the ceiling (16) to pivot with respect to the at least one upright (18) between a folded transportation configuration (shown in figure 1) and an extended operational configuration (shown in figure 2).  
	Regarding claim 5, Jackson et al. further disclose:
wherein the ceiling (16) and/or floor platform (14, 122) comprises a stationary portion (bottom beam member 14), which is rigidly connected to the at least one upright (bottom beam 14 is rigidly connected to upstanding stile member 18 via nut and bolt assembly 66, figure 1); and at least one movable portion (second section 122), which is pivotably connected to the stationary portion (14) by the at least one hinge (134, 136).  
	Regarding claim 12, Jackson et al. further disclose:
Elevator car (elevator car 10, figure 2) comprising a foldable elevator car frame (12) according to claim 1 and at least one side panel (side panel 198, figure 2) extending between the ceiling (16) and the floor platform (14, 122) respectively arranged in the extended operational configurations (see col. 6, lines 58-63).  
	Regarding claim 13, Jackson et al. further disclose:
Elevator system comprising at least one hoistway (“hatch”, col. 6, line 39) extending between a plurality of landings (col. 1, lines 15-16, “relatively low-rise structures having only a few floors”), and at least one elevator car (10) according to claim 12 which is movably suspended in the at least one hoistway in a configuration allowing the elevator car (10) to move along the hoistway (hatch, not shown) between the .  

	Claims 1 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (CN 109264554 A, Applicant’s cited prior art).
	Regarding claim 1, Wang discloses:
Foldable elevator car frame (elevator car shown in figure 4a) comprising: 
	a ceiling (top surface 23, figure 4a), a floor platform (bottom surface 21, figure 4a) and at least one upright (limit rotating shaft 20, figure 4a) extending between the floor platform (21) and the ceiling (23); and 
	at least one hinge (limiting hinge 29, figure 4a) allowing at least a movable portion (201) of the floor platform and/or a movable portion of the ceiling (202) to pivot with respect to the at least one upright (20) between a folded transportation configuration (shown in figure 4b) and an extended operational configuration (shown in figure 4a).  
	Regarding claim 6, Wang further discloses:
further comprising at least one side panel (25), which is pivotably mounted to the at least one upright (20).  
	Regarding claim 7, Wang further discloses:
wherein the at least one side panel (25) is pivotable around an axis (vertical axis extending from bottom surface 21 to top surface 23) which is oriented parallel to the at least one upright (20).  
	
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Prittiniemi (US 20160167923 A1). 	
	Regarding claim 8, Pirttiniemi teaches:
Foldable elevator car frame according to claim 1, wherein the at least one upright (2) comprises: 
	an upper portion (upper module 12, figure 3) pivotably connected to the ceiling (6); 
	a lower portion (lower module 12, figure 3) pivotably connected to the floor platform (7); and 
	a middle portion (module 12’, figure 3) pivotably connected to the upper and lower portions (upper module 12, lower module 12), respectively, 
	so that the at least one upright (2) is foldable between an extended operational configuration (shown in figure 3), in which the upper portion (upper module 12), the middle portion (12’), and the lower portion (lower module 12) extend linearly along a common axis (vertical axis).
	Prittiniemi does not explicitly teach:
a folded transportation configuration in which the upper and lower portions are oriented in an inclined configuration with respect to the middle portion.
	However, Prittiniemi does teach:
a folded transportation configuration (“folded configuration”, paragraph [0108], line 6, not shown). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the folded configuration of Prittiniemi would result in the upper and lower portions being oriented in an inclined configuration with respect to the middle portion. Paragraph [0108] discusses the folding of the embodiment of figure 3. Securing means 15 are loosened to release the modules 12 and 12’, and the modules are folded sideways to the side of the elevator car frame. The 
	Regarding claim 9, Prittiniemi further teaches:
at least one of the upper and lower portions (upper and lower modules 12) of at least one of the uprights (2) is configured for supporting at least one functional component (“guide shoes”, paragraph [0048], line 8), such as a safety, at least one guiding element, and/or at least one sensor, in particular a sensor configured for detecting the position, the velocity and/or the acceleration of the elevator car frame (paragraph [0048], lines 7-10, “Each guide rail is fastened to the elevator shaft wall or other sturdy structure in the elevator shaft and guide shoes are mounted on the side beams of the elevator car frame to contact the guide rail.”).  

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EA-008635-B1, CN-109987487-A, and US-20190330023-A1 are cited to show foldable elevator car frames. US-20180127244-A1 shows a foldable frame for a counterweight. WO-03078289-A1 has a foldable extension structure for an elevator. US-8104587-B2 shows a modular elevator car construction.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        


/M.M.L./Examiner, Art Unit 3654